 

 

 

 

 

 

 

 

 

 

 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Fending and Transterring 8
UNITED STATES DISTRICT COUR
District of Nevada
United States of America ) CLERK US DISTRICT COURT
v. ) Case No. 2:1 pj-662-ERTRICT OF NEVADA
ANTONN MELTON Charging District: District of Arizona
Defendant ) Charging District’s Case No. 1:19-CR-464

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

 

 

Place: John F. Sdberling Federal Building and Courtroom No.: Courtroom of John R. Adams
United States Courthouse, Two South Main Street, ——
Akron, OH 44308 Date and Time: September 12,2019 at 12:30pm

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: __ September 4,2019 __

«<_} (ude ’s signature

ELAYNA J. YOUCHAH, United States Magistrate Judge
Printed name and title

 
